OFFICE   OF THE   ATTORNEY     GENERAL     OF   TEXAS
                                          AUSTIN
*“Owl) smm.=n=
A,TIel”**Q=**mAL



      &norable C. J. Wilde
      County     Auditcr,    liueOe@ CoUnty
      Corpus     ChristI, Texas

      Dear   Sir:




                                                              sewer lines from
                                                              lnts to the proposeu
                                                              wer line o? the oity-


                                                             requesting  the opinion
                                                             therein read*, In part,


                                                   ogether with the City
                                                   lmant to oonatruot an4
                                                    In aooordanoe with the




                                conetructldn oosts or the hoapltal
                                the thoroughfaresaurroun4lng   the
                           r, an4 the drainage of said hospital
             grOUIldS. In order to carry ori the drainage water
             rrom said hospital grounds, it becomes neoesrary to
             extend a etorn sewer line some 4,700 feet In order to
             connect with another sewer line.
                     “We reel that we are within our legal rights ror
             the expenditureof money to participate in the oon-
             struction   or the line should there be no other line
             oonneotingto the sai6.4,700 root line. In*a4      of oon-
             etruotlng   a line which would carry not only the surface
             water rrom the hospital grounds proper but which would
       also allow for the aomeotlon of another line to this
       particular line, the Clty of Corpus Christ1 agrees to
       take care of any expendituresover and above the neces-
       sary oosts of the 36" line, rsplaoing a certain number
       or feet.with 42, 48, an4 54 inch llnea in or4er to carry
       a larger volume of water.
              *Coulb Huecer County legally expend any monies
       ror the oonstruotion  of this line ii the City contemplate4
       oonneotlngsewer llnrs from other points to the said 4,700
       foot line? * * *"

           Fe have caretully oonsldered Chapter 5, Title 71, Per-
non's Annotate4 Civil Statutea, house Bill IJo.051, AOte OS the
.@th Legislature,Regular Session, 1943, (Art1014  44941, Q. A. C.
5.) and >rtlole 4418f, Qernonfs Annotated Civil Statutes, in
eonneotionwith your request.
           In view of the foregoing rtatutes, It im our opinion,
that the county la legally authorhe    to spend oounty funds for
the aonstruotfonor the storm sewer line mentioned In vcur letter.
Provided,of oourse, euoh expenditureis authorire By the county
          The fact that the City of Corpue Christ1 desires to con-
struot a storm sewer line of laripr dimensions than require4 by
the hospital an4 pay for all an4 any expendituresover an4 above
the necessary cost8 of the line required by the horpital in order
that they may oonneot another line with the line to bs oonstructed,
in no way lmpalrs the right of the county to pay its proportionate
part on the line or the size neoesstsry for the hospital. Stated
anotherway, the oost or expenditure of the oounty would be the same
in either oass. Therefore, we respeotfullyanswer the above st&ed
question in the arrirmatfve.
           It is to be understood that this opinion applies only
to the above state4 facts.
                                              Yours   very   truly

                                          A'i"I'ORt?EY
                                                  GIQVCRALOF l'XA;J


                                          BY e&L
                                                      *,rdellkllliams
                                                           ~assiatant

                                                                         APPROVED        ‘\
                                                                          OPrNmN
                                                                         COMMITTEE
                                                                                          ‘1
                                                                         @%!sY       I
                                                                     c